Title: To George Washington from Dominique-Louis Ethis de Corny, 4 December 1780
From: Corny, Dominique-Louis Ethis de
To: Washington, George


                        
                            Dear General
                            Newport December 4th 1780
                        
                        The consequences of a dreadfull Cold which I caught Last june have aflicted me with a disorder in my Breast,
                            the progress of which has determined me to request permission to return to france. I desire to recover spedily my health,
                            that I may immediately return to be a witness of your Excellency’s Glory, and of the Services you will render your Country
                            in bruising her chains and cimenting her restored Liberty. our Ennemies already confess their exhausting and weakness by
                            the choice of the measures they adopt, measures unworthy a Powerfull nation, and Dignity of a generous people. your Eye
                            pervades their secret Plots, and your wisdom disapoints their Designs. your wonderfull perverance, the distinguished
                            Characteristic of true Courage, after having vanquish’d all obstacles, engaged the attention of both Worlds, assured the
                            approbation of Posterity, captivated the esteem of your Ennemies, the admiration of your Allies, the adoration of your
                            fellow Citizens, will command fortune, and crown your Labours, by the success due to such exalted merit.
                        I am exceedingly happy, my dear General, to have had an opportunity of being an Eye Witness of so much
                            greatness, and so many virtues. I rejoice that I have been able to testify to your Excellency the zeal with which I am
                            penetrated for your Person, and the cause you defend. I shall be too happy to have gained by trifling services your good
                            will, and to convince my self that great and good men are more indulgent than others; and that they value good intentions.
                            my heart inspires me with a desire of cooperating in your Labours, in your Sight and that of the young hero of our Nation,
                            who is undoubtely destined to create her happiness as he already has her Glory.
                        Reckon me Ever in the numbers of your faithfull Soldiers. I shall allways be honored by this title and
                            support it with the Liveliest sentiments of my heart untill my Last breath. I am with great Respect and attachment, Dear
                            General Your Excellency’s Most humble and most Obedient servant
                        
                            Ethis De Corny Lt Colonel
                            of cavalry at service of the
                            united states of the america

                        
                        
                            I Beseech your Excellency to present Madame Washington With my Dutifull Respects.
                            In case your Excellency had any Commands for Dr Franklin or any thing Else to order for france, I shall
                                esteem myself Very happy and most obliged to you, to be honor’d With your Dispatches.
                        
                        
                            E.D.C.
                        
                    